UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14,2013 Aly Energy Services, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 033-92894 75-2440201 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 920, Houston, Texas 77056 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-333-4000 Preferred Voice, Inc. 3112 Purdue Avenue Dallas, Texas 75225 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Current Report on Form 8-K (this “Report”) contains some forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements are generally identifiable by use of the words “may,” “will,” “anticipate,” “estimate,” “plans,” “potential,” “projects,” “continuing,” “expects,” “we believe,” “we intend,” or the negative of these words or other variations on these words or comparable terminology. These statements may be found in Item 2.01 of this Report under “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations”, as well as in this Report generally, and include statements with respect to, among others: § projected operating or financial results, including any accretion/dilution to earnings and cash flow; § any plans to obtain financing to fund future acquisitions; § prospects for services and expected activity in potential and existing areas of operations; § the effects of competition in areas of operations; § the outlook of oil and gas prices; § the current economic conditions and expected trends in the industry we serve; § the amount, nature and timing of capital expenditures, including future development costs, and availability of capital resources to fund the merger and subsequent capital expenditures; § future financial condition or results of operations and future revenues and expenses; and § business strategy and other plans and objectives for future operations. Factors that could cause actual results to differ materially from those contemplated by the forward-looking statements include, among others, the following factors: § general economic and business conditions; § prices of crude oil and natural gas and industry expectations about future prices; § the business opportunities (or lack thereof) that may be presented to our company and may be pursued; and § changes in laws and regulations. Should one or more of the factors, risks or uncertainties described above materialize (or the other consequences of such a development worsen), or should underlying assumptions prove incorrect, actual results and plans could differ materially from those expressed in any forward-looking statements. You are cautioned not to place undue reliance on these statements, which speak only as of the date of this Report. 2 Item 1.01 Entry Into a Material Definitive Agreement On May 14, 2013, Preferred Voice, Inc. (“Preferred Voice”), Aly Energy Services Inc. (“Aly Energy”) and the common stockholders of Aly Energy entered into a Share Exchange Agreement (the “Exchange Agreement”), pursuant to which the holders of common stock of Aly Energy surrendered all of their shares in exchange for approximately 68 million newly issued shares of common stock of Preferred Voice (the “Share Exchange”), representing approximately 92% of the outstanding common stock of Preferred Voice after giving effect to the Share Exchange. Shares were exchanged at the ratio of 19.91 shares of Preferred Voice common stock for each one share of Aly Energy common stock. Following the Share Exchange, Aly Energy became a subsidiary of Preferred Voice, with Preferred Voice owning all of the outstanding shares of Aly Energy common stock. Kurt Chew, the President of Austin Chalk Petroleum Services Corp. (“Austin Chalk”), a wholly-owned subsidiary of Aly Energy, continues to own all of the outstanding shares of preferred stock of Aly Energy, which shares may, in certain circumstances, convert into shares of Preferred Voice common stock. See “Description of Aly Energy Preferred Stock” below for a description of these shares of preferred stock of Aly Energy. Prior to the execution and delivery of the Exchange Agreement, the Preferred Voice’s board of directors’ approved the Exchange Agreement and the transactions contemplated thereby. Similarly, the board of directors of Aly Energy approved the Exchange Agreement. Immediately after the execution and delivery of the Exchange Agreement, Preferred Voice amended its certificate of incorporation to change the name of Preferred Voice to “Aly Energy Services, Inc.” and Aly Energy changed its name to “Aly Operating, Inc.” The Share Exchange closed concurrently with the execution and delivery of the Share Exchange Agreement. Reference is hereby made to Item 2.01 regarding the completion of the Share Exchange. As used in this Form 8-K, (1) all references to the “Combined Company” refer to Preferred Voice (renamed as “Aly Energy Services, Inc.”) and its subsidiaries, including Aly Energy (renamed as “Aly Operating, Inc.”) and Austin Chalk, following the closing of the Share Exchange, and (2) unless the context otherwise indicates or requires, all references to “we,” “our” and “us” refer to Austin Chalk prior to the acquisition of Austin Chalk by Aly Energy on October 26, 2012, to the combined operations of Aly Energy and Austin Chalk from October 26, 2012, until the Share Exchange on May 14, 2013, and the Combined Company from and after May 14, 2013. Item 2.01 Completion of Acquisition or Disposition of Assets On May 14, 2013, Preferred Voice and Aly Energy closed the Share Exchange. Background; Form 10 Information Requirements. Preferred Voice was incorporated in 1992 and began operations in 1994 as a traditional 1+ long-distance reseller. Recognizing the declines in telecommunications service prices and the decreasing margins being experienced in long distance sales, Preferred Voice sold its long distance customer base and assets in early 1997. From 1997 until 2005, Preferred Voice focused on the development of voice activated telecommunications services. From 2005 to 2010, Preferred Voice focused its efforts on voice activated service applications that relate to the delivery of content to end-users. In 2010, Preferred Voice sold to a subsidiary of ClearSky Mobile Media, Inc. all of the rights and assets utilized by Preferred Voice in its ringback tone and content delivery products business. Preferred Voice continued its remaining operations through January 2012, at which time it discontinued operations. From and after that date, Preferred Voice was deemed to be a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”)). Accordingly, pursuant to the requirements of Item 2.01 of Form 8-K, this Item 2.01 sets forth the information that would be required if the Combined Company were filing a general form for registration of a class of securities on Form 10 under the Exchange Act, with such information reflecting the Combined Company and its securities upon consummation of the Share Exchange. The Combined Company intends to carry on the business of Aly Energy. As a result of closing the Share Exchange, we have relocated our executive offices to the offices of Aly Energy. 3 Accounting Treatment of the Share Exchange. The Share Exchange is being accounted for as a reverse-merger and recapitalization. Aly Energy is the acquirer for financial reporting purposes and Preferred Voice is the acquired company. Consequently, the assets and liabilities and the operations that will be reflected in the historical financial statements prior to the Share Exchange will be those of Aly Energy and will be recorded at the historical cost basis of Aly Energy, and the consolidated financial statements after completion of the Share Exchange will include the assets and liabilities of Preferred Voice and Aly Energy, and the historical operations of Aly Energy and operations of the Combined Company from the closing date of the Share Exchange. Tax Treatment; Smaller Reporting Company. The Share Exchange is intended to constitute a reorganization within the meaning of the Internal Revenue Code of 1986. Following the Share Exchange, the Combined Company continues to be a “smaller reporting company,” as defined in Item 10(f)(1) of Regulation S-K, as promulgated by the Securities and Exchange Commission (“SEC”). Description of Business and Properties General Munawar “Micki” Hidayatallah formed Aly Energy in July 2012 for the purpose of creating a worldwide oilfield manufacturing, distribution and services company. Previously, Mr. Hidayatallah served as Chairman and Chief Executive Officer at Allis-Chalmers Energy Inc. (“Allis-Chalmers”) from 2001 until its ultimate sale in 2011. During Mr. Hidayatallah’s tenure, Allis-Chalmers grew sales from approximately $5 million in 2001 to over $650 million in 2010. Allis-Chalmers was ultimately acquired for $1.1 billion in 2011. In October 2012, Aly Energy completed its platform acquisition of Austin Chalk for $21.7 million, of which $17.9 million (net of cash acquired) was paid in cash and $3.8 million was in the form of preferred stock of Aly Energy. Austin Chalk was founded in 2001 as a provider of high performance, explosion-resistant rental equipment and quality assurance services for land-based horizontal drilling. Austin Chalk offers a robust inventory of surface rental equipment as well as roustabout service, which is responsible for delivery of equipment and rig-up on well sites. Delivering high quality service has been a key focus over the years, and Austin Chalk routinely sends service technicians to location to inspect and service equipment. This service advantage and preventative maintenance keeps the equipment working properly while on location. Strategy Our growth strategy consists of the following elements, focused on pursuing organic growth at Austin Chalk and the acquisition of new businesses: § Increase existing inventory of Austin Chalk rental products. We are investing in additional equipment to allow Austin Chalk to better meet demand for existing and new products. Austin Chalk has routinely turned down additional business because of constraints with the size of its rental fleet. Similarly, Austin Chalk frequently receives requests for equipment it does not have in its fleet. Since completing the acquisition of Austin Chalk in October 2012, we have invested approximately $5.0 million to increase the number of mud circulating tanks and ancillary equipment in Austin Chalk’s inventory. § Add products and services. By expanding the scope of the Austin Chalk rental fleet, we expect to further penetrate our markets and increase market share. Our customers regularly request us to provide additional equipment and services that are not currently offered by Austin Chalk, such as frac tanks, generators, crane and trucking services, flare igniters, choke manifolds, hydraulic chokes and temporary housing. In 2013, we have expanded our rental fleet to include containment systems and driveovers and we have expanded our service offerings to include clean out services in response to such requests. We believe that investment in additional types of equipment and services will enhance our capacity to grow and serve our clients more completely. 4 § Expand into new geographic markets. Austin Chalk operates almost exclusively for customers conducting operations in the Eagle Ford formation in Central Texas. We have recently established an anchor customer in the Permian Basin and have received requests from other customers in that geographic market for our equipment and services. We opened a new yard in San Angelo, Texas in 2013 to serve the Permian Basin in response to these requests. We have allocated equipment to meet the specific requirements of our anchor customer and we have hired local personnel in order to begin operations in the Permian Basin in the second quarter of 2013. Additional geographic expansion in the United States will be based on establishing relationships with anchor customers in markets we do not currently serve and on our ability to meet the equipment and service requirements of those customers. § Identify and invest in complementary businesses with a proven track record. Our ideal acquisition target operates within the oil and liquid gas basins and offers products and services that can be differentiated from competitors. Potential targets should have a focus on high-quality products and services. We prefer targets with more than five years of operating history and a recognizable customer base that can be leveraged for additional growth opportunities. Our strategy is to identify and complete acquisitions that would give us the ability to expand our portfolio of products and services and to diversify our geographic presence without having a strong dependency on technology enabled services. § Facilitate Acquisition Integration Process. We prefer to retain key employees at potential target companies in an effort to facilitate the initial integration process. As a part of our philosophy of centralized control with de-centralized management, any future acquisitions will be integrated into the holding company as operating subsidiaries until we reach a scale that would make it appropriate to re-brand under Aly Energy Services. Products and Services Austin Chalk provides mud circulating systems and ancillary rentals and services to its customers. Austin Chalk has more than 208 mud circulating tanks (400 and 500 barrel capacity) in its rental fleet. Tanks are typically rented for the length of time needed to drill a well. In many cases the operator will opt to keep this equipment as a rig moves between drill sites. Tanks are inspected and worn parts are replaced on customer location as needed or when returned to the yard. 400-Barrel Mud Circulating Systems. Austin Chalk currently has approximately 95 vertical 400-barrel mud circulating systems. Austin Chalk developed its vertical 400-barrel system as an innovative solution that minimizes on-site kill mud and active mud storage to address some operators’ need to reduce location size. This design gives Austin Chalk a significant advantage over standard horizontal tanks when a smaller footprint is required. These tanks take up only one-third the space typically needed for conventional frac tanks and 500 barrel skidded tanks. The 400-barrel mud circulating tanks have customized jet-line designs that provide improved circulation and result in a more consistent drilling mud. This specific design ensures the mud is ready when needed thus reducing the time required to condition the mud and the costs associated with material “fall-out”. The entire tank system can be rented as a package with a diesel or electric mud pump, hoses and wood mats for an additional cost. 500-Barrel Mud Circulating Systems. In addition to the 400-barrel systems, Austin Chalk currently owns approximately 113 500-barrel mud-circulating systems and subleases approximately 26 500-barrel mud-circulating systems. The Austin Chalk 500-barrel mud-circulating system is available in either skid or trailer mount and is typically rented as a package with diesel or electric mud pump and hoses for an additional charge. These 500-barrel systems are highly mobile and have rounded bottoms with customized jet-lines for better circulating which ensures a more consistent mud and easier cleanout at the completion of a job. Mud Pumps. Austin Chalk’s rental fleet includes approximately 25 electric and 14 diesel powered mud pumps. The majority of Austin Chalk’s pumps are mounted to the circulating tanks and rented as a package. All of the electric and diesel powered pumps have a customized filter positioned in the flow line from the tank to the rig to ensure better consistency of the mud with no trash transferred. Pumps are serviced when returned to the yard or can be maintained at the drill site for longer-term rentals. Mud Gas Separators. Austin Chalk has approximately 20 mud gas separators (also known as gas busters) in its rental fleet. This equipment is utilized to safely separate and flare natural gas from drilling fluids. Austin Chalk’s competitors do not typically offer delivery and rig-up services with the equipment being rented and the customers are required to hire third parties to perform these services. Austin Chalk differentiates itself by providing delivery and rig-up of mud-gas separators which results in a significant cost savings to Austin Chalk’s customers. 5 Transfer Pumps and 3” Polyurethane Pipe. Austin Chalk has approximately 10 diesel powered transfer pumps and 6 miles of quick-line pipe available for rent. The transfer pumps and pipe are typically used to transfer fluids to and around the drill site. This flexible polyurethane pipe has a 3” inner diameter and is available on coils. Skimming Systems. Austin Chalk’s fleet also includes five skimming systems. Skimming systems are used to skim oil during the drilling process. After the oil is skimmed, it is transferred to on-site frac tanks while the water which has been separated is transferred back to the rig for drilling. Skimming systems are most often used when underbalanced conditions exist in a well being drilled horizontally or when coiled tubing units are being used to drill out plugs in a well with multiple fractured zones. We are currently building three additional units based on increased demand for this product. Other Equipment. In addition to the equipment described above, Austin Chalk’s rental fleet also includes diesel powered mud mixing units, light towers, crossovers for flare lines, crossovers for 4" mud transfer lines, containment systems with stairs, 4"x4" electric water transfer pumps, portable fuel tanks, frac tanks, light towers and generators, welding machines, forklifts, air compressors, steam cleaners, winch trucks, trailers, and other miscellaneous related equipment. Services. Austin Chalk provides services, such as trucking and rig-up/rig-down services, and roustabouts may also provide cleaning, maintenance, and decommissioning services. In 2012 and 2011, approximately 35% and 36% of our revenues came from the provision of services, and the remainder from rentals of our products. Manufacturing and Service Operations Austin Chalk fabricates a large portion of the equipment in its rental fleet. During 2012, Austin Chalk employed an average of approximately 12 full time fabricators. These employees spend an estimated 95% of their time on the fabrication of new fleet equipment and 5% on their time on repair & maintenance of existing equipment. Fabrication takes place in its 5,000 square foot fabrication shop at its location in Giddings, Texas. Austin Chalk manufactures and/or retrofits most of the equipment in its rental fleet. Austin Chalk’s fleet of rental equipment is typically active on 30 to 40 rigs at any given time. A significant portion of Austin Chalk’s revenue is derived from services, such as trucking and rig-up/rig-down services. Roustabouts may also provide cleaning, maintenance, and decommissioning services. The Giddings facility employs a GPS fleet tracking and mapping system on its service vehicles to ensure quick response time and dependable service for its customers 24 hours per day, 7 days a week. Marketing and Customers Austin Chalk provides equipment and services to several well-known, established operators, including Petrohawk Energy Corporation (a subsidiary of BHP Billiton Ltd.), Southern Bay (a subsidiary of Halcón Resources, LLC.), Anadarko Petroleum Corporation, XTO Energy Inc., Chesapeake Energy Corporation, EnCana Corporation and Marathon Oil Corporation. In 2012, the top 10 customers accounted for approximately 92% of total revenues, Petrohawk Energy Corporation alone accounted for approximately 52% of total revenue, and Chesapeake Energy Corporation accounted for approximately 18% of total revenue. Austin Chalk has concentrated its efforts on serving customers operating in the Eagle Ford Shale formation. The Eagle Ford Shale is a hydrocarbon producing formation in Texas known for its capability of producing more gas and oil than other traditional shale plays. The shale play trends across Texas from the Mexican border up into East Texas, roughly 50 miles wide and 400 miles long with an average thickness of 250 feet. The Eagle Ford is the source rock for the Austin Chalk formation and the giant East Texas Field. Austin Chalk’s reputation for quality equipment and service has led to a majority of its sales being generated through inquiry from customers. Additionally, Austin Chalk employs five sales people responsible for managing relationships with those customers, developing new relationships and further penetrating the existing customer base. 6 Employees Austin Chalk currently employs approximately 115 individuals, consisting of 100 skilled laborers and 15 administrative and sales related employees. More than 90% of Austin Chalk’s employees are compensated on an hourly basis. Aly Energy currently employs four individuals, including the chief executive officer, the chief operating officer, the chief financial officer and an administrative employee. Legal Proceedings Although we may, from time to time, be a party to certain lawsuits in the ordinary course of business, we are not currently involved in any lawsuits that would have a material adverse effect on our results of operations, financial condition, or cash flows. Properties Our corporate headquarters are located in a facility in Houston, Texas, consisting of approximately 1,700 square feet of office space under a lease that expires in July 2018. This facility accommodates our executive offices. Austin Chalk leases a 7.5-acre facility in Giddings, Texas, owned by Austin Chalk’s former owner. We pay rent of $4,000 per month for the facility, which is considered fair market value. This facility includes a 5,000 square foot fabrication shop where fabricators manufacture and repair equipment in its rental fleet. All of Austin Chalk’s operations are currently managed from this facility. Austin Chalk entered into a lease for a new yard in San Angelo, Texas and will begin managing operations for the Permian Basin from this facility in the second quarter of 2013. We believe that our existing facilities are suitable and adequate and that we have sufficient capacity to meet our current anticipated needs. Risk Factors Risks Related to Our Business Our business depends on domestic drilling activity and spending by the oil and natural gas industry in the United States. Our business has been and may continue to be adversely affected by industry conditions that are beyond our control. We depend on our customers’ willingness to make expenditures to explore for and to develop and produce oil and natural gas in the United States. Our customers’ willingness to undertake these activities depends largely upon prevailing industry conditions that are influenced by numerous factors over which management has no control, such as: § domestic and worldwide economic conditions; § the supply of and demand for oil and natural gas; § long lead times associated with acquiring equipment and shortages of qualified personnel; 7 § the level of prices, and expectations about future prices, of oil and natural gas; § the cost of exploring for, developing, producing and delivering oil and natural gas; § the expected rates of declining current production; § the discovery rates of new oil and natural gas reserves; § available pipeline, storage and other transportation capacity; § federal, state and local regulation of exploration and drilling activities; § weather conditions, including hurricanes that can affect oil and natural gas operations over a wide area; § political instability in oil and natural gas producing countries; § technical advances affecting energy consumption; § the price and availability of alternative fuels; § the ability of oil and natural gas producers to raise equity capital and debt financing; and § merger and divestiture activity among oil and natural gas producers. Current and anticipated oil and natural gas prices and the related level of drilling activity and general production spending in the areas in which we have operations primarily influence the demand for our services. The level of oil and natural gas exploration and production activity in the United States is volatile and this volatility could have a material adverse effect on the level of activity by our customers. A reduction by our customers of activity levels may cause a decline in the demand for our services or adversely affect the prices that we can charge or collect for our services. In addition, any prolonged substantial reduction in oil and natural gas prices would likely affect oil and natural gas production levels and, therefore, affect demand for the services we provide. Moreover, a decrease in the development rate of oil and natural gas reserves in our market areas, whether due to increased governmental regulation of or limitations on exploration and drilling activity or other factors, may also have an adverse impact on our business, even in an environment of stronger oil and natural gas prices. Competition within the oilfield services industry may adversely affect our ability to market our services. The oilfield services industry is competitive and fragmented and includes numerous small companies capable of competing in our markets on a local basis as well as several large companies that possess substantially greater financial and other resources than us. Our larger competitors’ greater resources could allow them to compete more effectively than us. Our competitors may offer products and services at a relatively low cost. Our operations may be adversely affected if our current competitors or new market entrants introduce new products or services with better features, performance, prices or other characteristics, or that better address environmental concerns, than our products and services. Competitive pressures, excess capacity in our industry or other factors also may result in significant price competition that could have a material adverse effect on our results of operations and financial condition. 8 Increased prices charged by manufacturers of our products and/or interruptions in deliveries of products could adversely affect our profitability, margins, and revenues. We depend upon a limited number of suppliers for the supply of raw materials. Increased prices charged by our manufacturers could materially and adversely impact our results of operations. In addition, interruptions or a work stoppage by our manufacturers could adversely affect our operations until arrangements with alternate suppliers could be made, which new arrangements may be more costly. We may not be able to grow successfully through future acquisitions, or to integrate the businesses we do acquire effectively. Our business strategy includes growth through the acquisition of other businesses. However, we may not be able to identify attractive acquisition opportunities or successfully acquire identified targets on terms favorable to us. Competition for acquisition opportunities is substantial and may escalate, increasing our cost of making future acquisitions or causing us to refrain from making acquisitions. In addition, we may not be successful in integrating future acquisitions into our existing operations, which may result in unforeseen operational difficulties, diminished financial performance or our inability to report financial results and may require a disproportionate amount of our management’s attention. If we fail to manage future acquisitions effectively, our results of operations could be adversely affected. Our growth has placed, and is expected to continue to place, significant demands on our personnel, management and other resources. We must continue to improve our operational, financial, management and legal/compliance information systems to keep pace with the growth of our business. Acquisitions that we complete could present a number of risks, including but not limited to: § incorrect assumptions regarding the future results of acquired operations or assets or expected cost reductions or other synergies expected to be realized as a result of acquiring operations or assets; § failure to integrate the operations or management of any acquired operations or assets successfully and timely; § possible adverse effects on our operating results during the integration process; § potential loss of key employees and customers of the acquired companies; § potential lack of experience operating in a geographic market of the acquired business; § an increase in our expenses and working capital requirements; § the possible inability to achieve the intended objectives of the business combination; and § the diversion of management’s attention from existing operations or other priorities. We are vulnerable to the potential difficulties associated with rapid growth and expansion. We intend to grow at a significant pace over the next several years through organic growth and acquisitions of other businesses. We believe that our future success depends on our ability to manage such growth and the demands from increased responsibility on our management. The following factors could present difficulties to us: 9 § lack of sufficient executive-level personnel; § increased administrative burden; § increased organizational challenges common to large, expansive operations; and § long lead times associated with acquiring equipment. Our operating results could be adversely affected if we do not successfully manage these potential difficulties. We may require additional capital in the future, which may not be available to us, or the terms of such financings may negatively impact our business. Our acquisition strategy requires significant capital. We may need to raise additional funds through debt or equity financings. Adequate funds may not be available when needed or may not be available on favorable terms. If funding is insufficient at any time in the future, we may be unable fund acquisitions, take advantage of business opportunities or respond to competitive pressures, any of which could materially and adversely affect our business. In addition, any debt service requirements or financial covenants may impose a significant burden on us, which may adversely affect our results of operations and financial condition. We may be required to meet or maintain certain financial ratios, which could limit our flexibility and adversely affect our business. Our future capital requirements will primarily depend on the frequency, timing, size and success of our acquisitions. Our operating history may not be sufficient for investors to evaluate our business and prospects. The historical financial information included in this Report is not necessarily indicative of future results. We have a limited operating history. In addition, we have grown significantly over the last few years. This may make it more difficult for investors to evaluate our business and prospects and to forecast our future operating results. Our future results will depend on our ability to efficiently manage our operations and execute our business strategy. We depend on significant customers for a substantial portion of our revenue. We derive a significant amount of our revenue from exploration and production companies and drilling contractors that are active in our markets. For the year ended December 31, 2012, Petrohawk Energy Corporation alone accounted for approximately 52% of total revenue, and Chesapeake Energy Corporation accounted for approximately 18% of total revenue. Our inability to continue to perform services for a number of our large existing customers, or price reductions required in order to retain the business of key customers, such as was required with our largest customer, could materially and adversely affect our business and operations. Moreover, if any of these customers fails to remain competitive in their respective markets, encounters financial or operational problems or consolidates with a third party, our revenue and profitability may decline. We are subject to the credit risk of our customers. We provide credit to our customers in the normal course of business and generally do not require collateral in extending such credit. This exposure, coupled with material instances of default, could have an adverse effect on our business, financial condition, results of operations and cash flows. In addition, we may need to undertake collection efforts that could cause our business from certain customers to decline, or the collection of certain receivables could become impossible, requiring us to write them off. 10 If we are unable to attract and retain senior management and qualified technical, research and sales personnel, our operations, financial condition and prospects will be materially adversely affected. Our future success depends in part on the contributions of our management team and key technical and sales personnel and our ability to attract and retain qualified new personnel. There is significant competition in our industry for qualified managerial, technical and sales personnel and we cannot assure you that we will be able to retain our key senior managerial, technical and sales personnel or that we will be able to attract, integrate and retain other such personnel that we may require in the future. If we are unable to attract and retain key personnel in the future, our business, operations, financial condition, results of operations and prospects could be materially adversely affected. Our operations are subject to hazards inherent in the oil and natural gas industry. The operational risks inherent in our industry could expose us to substantial liability for personal injury, wrongful death, property damage, loss of oil and natural gas production, pollution and other environmental damages. The frequency and severity of such incidents will affect our operating costs, insurability and relationships with customers, employees and regulators. In particular, our customers may elect not to retain our services if they view our safety record as unacceptable, which could cause us to lose customers and substantial revenue. We do not have insurance against all foreseeable risks, either because insurance is not available or because of the high premium costs. We evaluate certain of our risks and insurance coverage annually. After carefully weighing the costs, risks, and benefits of retaining versus insuring various risks, we occasionally opt to retain certain risks not covered by our insurance policies. The occurrence of an event not fully insured against, or the failure of an insurer to meet its insurance obligations, could result in substantial losses. In addition, we may not be able to maintain adequate insurance in the future at rates we consider reasonable, and there can be no assurance that insurance will be available to cover any or all of these risks, or, even if available, that it will be adequate or that insurance premiums or other costs will not rise significantly in the future, so as to make such insurance costs prohibitive. In addition, our insurance is subject to coverage limits and some policies exclude coverage for damages resulting from environmental contamination. We are subject to federal, state and local regulation regarding issues of health, safety and protection of the environment. Under these regulations, we may become liable for penalties, damages or costs of remediation. Any changes in laws and government regulations could increase our costs of doing business. Our operations and the operations of our customers are subject to extensive and frequently changing regulation. More stringent legislation or regulation or taxation of natural gas drilling activity could directly curtail such activity or increase the cost of drilling, resulting in reduced levels of drilling activity and therefore reduced demand for our services. Numerous federal, state and local departments and agencies are authorized by statute to issue, and have issued, rules and regulations binding upon participants in the oil and gas industry. Our operations and the markets in which we participate are affected by these laws and regulations and may be affected by changes to such laws and regulations, which may cause us to incur materially increased operating costs or realize materially lower revenues, or both. Laws protecting the environment generally have become more stringent over time and are expected to continue to do so, which could lead to material increases in costs for future environmental compliance and remediation. The modification or interpretation of existing laws or regulations, or the adoption of new laws or regulations, could curtail exploratory or developmental drilling for oil and natural gas and could limit wellsite services opportunities. Additionally, environmental groups have advocated increased regulation in certain areas in which we currently operate or in which we may operate in the future. These initiatives could lead to more stringent permitting requirements, increased regulation, possible enforcement actions against the regulated community, and a moratorium or delays on permitting, which could adversely affect our wellsite service opportunities. Some environmental laws and regulations may impose strict liability, which means that in some situations we could be exposed to liability as a result of our conduct that was lawful at the time it occurred as a result of conduct of, or conditions caused by, prior operators or other third parties. Clean-up costs and other damages arising as a result of environmental laws, and costs associated with changes in environmental laws and regulations could be substantial and could have a material adverse effect on our financial condition. We maintain insurance against some risks associated with underground contamination that may occur as a result of wellsite service activities. However, this insurance is limited to activities at the wellsite, and this insurance may not continue to be available or may not be available at premium levels that justify its purchase. The occurrence of a significant event not fully insured or indemnified against could have a material adverse effect on our financial condition and operations. 11 Increased regulation of hydraulic fracturing could result in reductions or delays in oil and gas production by our customers, which could adversely impact our revenues. A portion of our customers’ oil and gas production is developed from unconventional sources, such as shales, that require hydraulic fracturing as part of the completion process. Hydraulic fracturing involves the injection of water, sand and chemicals under pressure into the formation to stimulate gas production. We do not engage in any hydraulic fracturing activities although many of our customers do. Legislation to amend the Safe Drinking Water Act to repeal the exemption for hydraulic fracturing from the definition of “underground injection” and require federal permitting and regulatory control of hydraulic fracturing, as well as legislative proposals to require disclosure of the chemical constituents of the fluids used in the fracturing process, were proposed in recent sessions of Congress. The U.S. Congress continues to consider legislation to amend the Safe Drinking Water Act. Any such legislation could make it easier for third parties opposed to hydraulic fracturing to initiate legal proceedings against our customers. In addition, the federal government is currently undertaking several studies of hydraulic fracturing’s potential impacts, the results of which are expected to be available between now and 2014. During 2012, the Department of the Interior’s Bureau of Land Management (“BLM”) issued a proposed rule to regulate hydraulic fracturing on public and Indian land. The rule would require companies to publicly disclose the chemicals used in hydraulic fracturing operations to the BLM after fracturing operations have been completed and includes provisions addressing well-bore integrity and flowback water management plans. Several states, including states in which our customers do business, such as Texas and Colorado, have also proposed or adopted legislative or regulatory restrictions on hydraulic fracturing. The chemical ingredient information for hydraulic fracturing fluid is generally available to the public through online databases, and this may bring more public scrutiny to hydraulic fracturing operations. We cannot predict whether any other legislation will ever be enacted and if so what its provisions would be. If additional levels of regulation and permits were required through the adoption of new laws and regulations at the federal or state level, that could lead to delays, increased operating costs and prohibitions for our customers, which could reduce demand for our services and materially adversely affect our results of operations. Climate change legislation, regulatory initiatives and litigation could result in increased operating costs and reduced demand for the natural gas services we provide. In recent years, the U.S. Congress has considered legislation to restrict or regulate emissions of greenhouse gases, or GHGs, such as carbon dioxide and methane that may be contributing to global warming. It currently appears unlikely that comprehensive climate legislation will be passed by either house of Congress in the near future, although energy legislation and other initiatives are expected to be proposed that may be relevant to GHG emissions issues. In addition, almost half of the states, either individually or through multi-state regional initiatives, have begun to address GHG emissions, primarily through the planned development of emission inventories or regional GHG cap and trade programs. Most of these cap and trade programs work by requiring either major sources of emissions, such as electric power plants, or major producers of fuels, such as refineries and gas processing plants, to acquire and surrender emission allowances. In general, the number of allowances available for purchase is reduced each year until the overall GHG emission reduction goal is achieved. Depending on the scope of a particular program, we could be required to purchase and surrender allowances for GHG emissions resulting from our operations. Although most of the state-level initiatives have to date been focused on large sources of GHG emissions, such as electric power plants, it is possible that our operations could become subject to state-level GHG-related regulation. Independent of Congress, the EPA has begun to adopt federal-level regulations controlling GHG emissions under its existing Clean Air Act authority. In 2009, the EPA issued required findings under the Clean Air Act concluding that emissions of GHGs present an endangerment to human health and the environment, and issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the U.S. beginning in 2011 for emissions occurring in 2010. On November 30, 2010, the EPA published a final rule expanding its existing GHG emissions reporting rule for petroleum and natural gas facilities. These rules require data collection beginning in 2011 and reporting beginning in September 2012. On May 12, 2010, the EPA also issued a final rule, known as the ‘‘Tailoring Rule,’’ that makes certain large stationary sources and modification projects subject to permitting requirements for GHG emissions under the Clean Air Act. As a result of this continued regulatory focus, future GHG regulations of the oil and gas industry remain a possibility. Although it is not possible at this time to accurately estimate how potential future laws or regulations addressing GHG emissions would impact our business, either directly or indirectly, any future federal or state laws or implementing regulations that may be adopted to address GHG emissions could require us to incur increased operating costs and could adversely affect demand for the natural gas our customers extract using our services. Moreover, incentives to conserve energy or use alternative energy sources could reduce demand for oil natural gas, resulting in a decrease in demand for our services. We cannot predict with any certainty at this time how these possibilities may affect our operations. 12 Delays in obtaining permits by our customers for their operations or by us for our operations could impair our business. Our customers’ operations require permits from various governmental agencies, including the federal government, state agencies and local municipalities. The ease of obtaining the necessary permits depends on the type of operation and the state in which the operation will take place. As with all governmental permit processes, permits may not be issued in a timely fashion, or at all. As a result, the operations of our customers may be interrupted or suspended for long periods of time, which could cause us to lose revenue and have a material adverse effect on our results of operation. An increase in the importation of liquefied natural gas, or LNG, as a substitute for oil and natural gas may reduce the level of drilling activities in North America, which may have a material adverse effect on our business. The importation of LNG may become increasingly important as a supply source necessary to meet domestic natural gas demand. If the importation of LNG increases, replaces or supplements oil and natural gas production as a source for natural gas, then the level of North American drilling activity related to oil and natural gas may decrease. Our services support drilling for oil and natural gas. Consequently, a substantial reduction in oil or natural gas production levels could have a material adverse effect on our business, even in an environment of stronger oil and natural gas prices. We may be subject to litigation, which, if adversely determined, could result in substantial losses. We may be, from time to time, during the ordinary course of business, subject to various litigation claims and legal disputes, including contract, lease, employment, and regulatory claims. Certain litigation claims may not be covered entirely or at all by our insurance policies or our insurance carriers may seek to deny coverage or impose significant deductibles. In addition, litigation claims can be expensive to defend and may divert our attention from the operations of our business. Further, litigation, even if without merit, can attract adverse media attention. As a result, litigation can have a material adverse effect on our business, financial condition, results of operations, and cash flows and, because we cannot predict the outcome of any action, it is possible that adverse judgments or settlements could significantly reduce our earnings or result in losses. Governmental taxation policies could adversely affect our business, financial condition, and results of operations. Substantive changes in federal and state tax laws could materially and adversely affect our results of operations. In addition, the final determination of our income tax liabilities involves the interpretation of various federal and state laws and regulations, as well as the significant use of estimates and assumptions regarding the scope of past, current and future operations and results achieved and the timing and nature of income earned and expenditures incurred. Changes in the operating environment, including changes in or interpretation of tax law and currency/repatriation controls, could affect the determination of our income tax liabilities for a tax year. If we fail to maintain an effective system of internal control over financial reporting, we may be unable to accurately report our financial results or prevent fraud, and investor confidence in our company and the market price of our common stock may be adversely affected. Our reporting obligations as a public company will place a significant strain on our management, operational and financial resources and systems for the foreseeable future. We may experience difficulty in establishing management, legal and financial controls, collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices required for us as a publicly traded and reporting company. It may be difficult to design and implement effective internal control over financial reporting for combined operations following the Share Exchange and other businesses which we may acquire in the future. In addition, differences in existing controls of acquired businesses may result in weaknesses that require remediation when internal controls over financial reporting are combined. 13 As directed by Section 404 of the Sarbanes-Oxley Act of 2002, we will be required to include a report from management on the effectiveness of our internal control over financial reporting in our annual report on Form 10-K beginning with our annual report for the fiscal year ending December 31, 2013. Our management may conclude that our internal control over financial reporting is not effective. This conclusion could adversely impact the market price of our common stock due to a loss of investor confidence in the reliability of our reporting processes. In addition to the added strain that this process will create on our management, we also expect to incur additional costs and expenses associated with public company reporting obligations, including additional legal and accounting costs to comply with the requirements of the Exchange Act that will apply to us as a public company. We are not currently able to accurately quantify these additional costs and expenses. Risks Related to Ownership of our Common Stock We may issue additional capital in the future, which could substantially dilute or otherwise adversely affect rights of holders of our common stock. Our acquisition strategy requires significant capital. We may need to raise significant additional funds through equity financings. Holders of our common stock could experience substantial dilution if we issue additional capital stock in the future. Our future capital requirements will primarily depend on the frequency, timing, size and success of our acquisitions. Delaware law contains provisions that could discourage acquisition bids or merger proposals, which may adversely affect the market price of our common stock. Delaware law prohibits us from engaging in any business combination with any “interested stockholder,” meaning generally that a stockholder who beneficially owns more than 15% of our common stock cannot acquire us for a period of three years from the date this person became an interested stockholder, unless various conditions are met, such as approval of the transaction by our board of directors. These provisions could limit the price that potential acquirers might be willing to pay in the future for shares of our common stock. Because we have no current plans to pay dividends on our common stock, investors must look solely to stock appreciation for a return on their investment in us. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain all future earnings to fund the development and growth of our business. Any payment of future dividends will be at the discretion of our board of directors and will depend on, among other things, our earnings, financial condition, capital requirements, level of indebtedness, statutory and contractual restrictions applying to the payment of dividends and other considerations that the board of directors deems relevant. For example, our credit agreement with Wells Fargo limits our ability to pay dividends. Investors may need to rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize a return on their investment. Investors seeking cash dividends should not purchase our common stock. Because our common stock is subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock, which adversely affects its liquidity and market price. The SEC has adopted regulations, which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions. We expect that the market price of our common stock on the Over-The-Counter Bulletin Board (“Bulletin Board”) will be substantially less than $5.00 per share and therefore we will be considered a “penny stock” according to SEC rules. This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules limit the ability of broker-dealers to solicit purchases of our common stock and therefore reduce the liquidity of the public market for our shares. Moreover, as a result of apparent regulatory pressure from the SEC and the Financial Industry Regulatory Authority, a growing number of broker-dealers decline to permit investors to purchase and sell or otherwise make it difficult to sell shares of penny stocks. This may have a depressive effect upon our common stock price. 14 Our management will be able to exert control over us to the detriment of minority stockholders. Our executive officers and directors own approximately 45% of our outstanding common stock, after giving effect to the Share Exchange. These stockholders, if they act together, may be able to control our management and affairs and all matters requiring stockholder approval, including significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing our change in control and might affect the market price of our common stock. Due to factors beyond our control, our stock price may be volatile. Any of the following factors could affect the market price of our common stock: § Actual or anticipated variations in our quarterly results of operations; § Our failure to meet financial analysts’ performance expectations; § Changes in earnings estimates; § Short selling activities; or § Changes in market valuations of similar companies. Management’s Discussion and Analysis of Financial Condition and Results of Operations As used in the discussion below, “we,” “our,” and “us” refers to Austin Chalk prior to the inception of Aly Energy on July 17, 2012, to the combined operations of Aly Energy and Austin Chalk from July 17, 2012, until the reverse acquisition of Aly Energy by Preferred Voice on May 14, 2013, and the combined operations of Aly Energy, Austin Chalk and Preferred Voice from and after May 14, 2013. Overview of Our Business We are a provider of surface rental equipment and a roustabout service which is responsible for delivery of equipment and rig-up on well sites. Our primary products include mud circulating tanks (400 and 500 barrel capacity), mud pumps, mud gas separators, transfer pumps and 3” polyurethane pipe, and skimming systems. We fabricate several of our products in-house. Our operations are currently based in Giddings, Texas, from where we service the Eagle Ford shale and other areas in Texas. We derive the majority of our operating revenues from rates per day for the rental of equipment. The remainder of our operating revenues are generated by delivery and rig-up services which we provide in conjunction with the rental of equipment. These services are typically billed at a flat rate per job but in certain cases the customer is billed at an hourly rate. The price we charge for our services depends on both the level of activity within the geographic area in which we operate and also the competitive environment. 15 Our operating costs do not fluctuate in direct proportion to changes in revenue. Our operating expenses consist primarily of labor costs and benefits, depreciation, sub-rental equipment expenses, third party trucking expenses, fuel, and repair and maintenance expenses. Sub-rental equipment expenses and third party trucking expenses are positively correlated with activity and negatively correlated with our investment in new rental equipment and new transportation equipment. Current and anticipated oil and natural gas prices and the related level of drilling activity and general production spending in the areas in which we have operations primarily influence the demand for our services. The level of oil and natural gas exploration and production activity in the United States is volatile, and may vary based on oil prices, governmental regulation, governmental limitations on exploration and drilling activity and other factors. In 2012, our top 10 customers accounted for approximately 92% of total revenues. Our largest customer accounted for approximately 52% of total revenue and our second largest customer accounted for approximately 18% of total revenue. As a result, we are reliant on these two customers for the majority of our business. Inception of Aly Energy On July 17, 2012, Aly Energy was incorporated with the strategic objective of acquiring, integrating and growing a global oilfield services operation. Acquisition of Austin Chalk On October 26, 2012, Aly Energy acquired Austin Chalk Petroleum Services (“Austin Chalk”) for a total purchase price of $21.7 million, net of cash acquired of approximately $58,000. Total consideration included $17.9 million cash and the issuance of 4.0 million shares of preferred stock, $0.01 par value, at fair value of $3.8 million. We recorded approximately $1.4 million of costs related to the acquisition during the year ended December 31, 2012, of which $0.2 million are included in corporate expenses. The remaining costs of $0.5 million and $0.7 million were capitalized as deferred financing costs and deducted from equity as stock issuance costs, respectively. Results of Operations The 2012 results in the table below include the results of Austin Chalk from January 1, 2012, through the date of the acquisition of Austin Chalk by Aly Energy on October 26, 2012, and the results of Aly Energy (including the Austin Chalk results from date of acquisition) from inception (July 17, 2012) through December 31, 2012. From the date of inception (July 17, 2012) until the acquisition of Austin Chalk on October 26, 2012, Aly Energy did not have any revenues, cost of revenues or gross profit. 16 Successor Predecessor July 17 January 1 Year Ended through through Year Ended December 31, December 31, October 26, December 31, REVENUE $ COST OF REVENUES DIRECT COSTS DEPRECIATION AMORTIZATION - - GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES CORPORATE EXPENSES - - INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME Interest income Interest expense ) Other income - - TOTAL OTHER (EXPENSE) INCOME ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE - - NET INCOME $ PREFERRED STOCK DIVIDENDS ) ) - - ACCRETION OF PREFERRED STOCK ) ) - - NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 17 Comparison of the Years Ended December 31, 2012, and December 31, 2011 Our revenues for the year ended December 31, 2012, were generated solely by Austin Chalk, and were $15.9 million, an increase of 116.1% compared to $7.4 million for the year ended December 31, 2011. Revenues increased primarily due to improved equipment utilization and the expansion of the rental fleet through investment in new equipment, including mud circulating tanks (400 and 500 barrel capacity), diesel mud pumps, skimming systems, and light towers, and through the sub-rental of additional equipment. Our direct costs for the year ended December 31, 2012, were also generated solely by Austin Chalk, and increased 140.5% to $2.4 million, or 15.3% of revenues, compared to $1.0 million, or 13.8% of revenues for the year ended December 31, 2011. The increase in direct costs as a percent of revenues is primarily due to increased sub-rental expense, increased third party trucking expense and increased fuel expense. Austin Chalk sub-rented an insignificant amount of equipment in 2011 compared to sub-renting over 100 mud circulating tanks (500 barrel capacity) and other equipment to meet increased demand in 2012. The increases in third party trucking expense and fuel expense relate to the rapid increase in activity in the Eagle Ford shale which is a greater distance from the Austin Chalk yard than the primary markets served in 2011. Depreciation and amortization expense was $1.3 million for the year ended December 31, 2012, compared to $0.5 million for the year ended December 31, 2011. The increase in depreciation and amortization expense is due to the larger asset base in 2012, the write-up of the assets to fair market value on the acquisition date (October 26, 2012), and the amortization of intangible assets obtained with the acquisition. Selling, general and administrative expense was $5.5 million for the year ended December 31, 2012, compared to $3.2 million for the year ended December 31, 2011. The $2.3 million increase in selling, general and administrative expenses is primarily due to increased payroll expense as Austin Chalk hired a significant amount of new employees in 2012 to manage the rapid increase in activity. Corporate expense was $0.4 million for the year ended December 31, 2012, consisted primarily of payroll for Aly Energy executives and $0.2 million of non-recurring legal fees associated with the acquisition of Austin Chalk. We did not incur corporate expenses in 2011 because Aly Energy was not incorporated until July 17, 2012. Total other expense for the year ended December 31, 2012, was $60,000 compared to other income of $1,000 for the year ended December 31, 2011. The increase is attributable to the incurrence of approximately $110,000 interest expense associated with borrowing $8.3 million under a new term loan in October 2012. Our income tax expense for the year ended December 31, 2012, was $0.2 million, or 3.6% of our income before income taxes, compared to no income tax expense for the year ended December 31, 2011. Prior to the acquisition by Aly Energy on October 26, 2012, Austin Chalk operated as an S-corporation and was not subject to federal income tax. Income tax expense for Aly Energy for the period from inception on July 17, 2012, through December 31, 2012, was $0.2 million, or 27.6% of income before income taxes. The net income attributable to common shareholders for the years ended December 31, 2012, and December 31, 2011, was $6.0 million and $2.7 million, respectively, after $46,000 and $0 in preferred stock dividends and accretion, respectively. The preferred stock dividends relate to 4.0 million shares of $0.01 par value preferred shares which receive a paid-in-kind dividend at a rate of 5.0% per annum. Liquidity and Capital Resources Our on-going capital requirements arise primarily from our need to acquire equipment to increase our existing rental fleet and to expand product offerings and service lines, to service our debt, and to fund our working capital requirements. Our primary source of liquidity has been internal cash flows from operations. Proceeds from the issuance of debt and equity funded the acquisition. Future funds are expected to be provided by operating cash flow and, to the extent we determine to do so, the issuance of debt and equity. 18 Successor Predecessor July 17 January 1 Year Ended through through Year Ended December 31, December 31, October 26, December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash provided by (usedin)operating activities: Depreciation and amortization Amortization of deferred financing fees Deferred tax benefit ) ) - - Bad debt expense - - - ) Changes in operating assets and liabilities,net effects of business acquisition: Accounts receivable ) Prepaid expenses and other current assets ) ) ) Accounts payable ) Accrued expenses Income taxes payable ) ) - NET CASH PROVIDED BY (USED IN)OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition of Austin Chalk Petroleum Services (1) ) ) - - Capital expenditures ) NET CASH USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - - Cash paid for stock issuance costs ) ) - - Cash paid for financing costs ) ) - - Proceeds from long-term debt - Repayments of long-term debt ) - ) ) Distribution to stockholder ) - ) ) NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ (1) Cash paid for acquisition of Austin Chalk Petroleum Services is shown net of cash acquired ($58,201) for the stub period from July 17, 2012 through December 31, 2012. 19 Operating Activities For the year ended December 31, 2012, we generated $4.8 million of cash from operating activities. Our net income for this period was $6.1 million. Non-cash additions to net income totaled $1.2 million consisting primarily of $1.3 million of depreciation and amortization slightly offset by $0.1 million increase in deferred tax benefit. During the year ended December 31, 2012, changes in working capital used $2.5 million in cash. Cash was provided by an increase in accounts payable of $0.3 million and an increase in accrued expenses of $0.5 million, offset by cash used by an increase in accounts receivable of $2.9 million, an increase in prepaid expenses and other assets of $0.3 million, and a decrease in federal income taxes payable of $0.2 million. Our accounts receivable and our prepaid expenses and other assets increased primarily due to the increase in activity during 2012. Our accounts payable and accrued expenses increased due to the increase in operating costs as a result of increased activity. Our federal income taxes payable decreased due to the cash payment of 2011 income taxes in 2012 partially offset by a liability associated with 2012 income taxes. For the year ended December 31, 2011, we generated $2.4 million of cash from operating activities. Our net income for this period was $2.7 million. Non-cash expenses totaled $0.5 million consisting of $0.5 million of depreciation and amortization slightly offset by bad debt expense of $39,173. During the year ended December 31, 2011, changes in working capital used $0.8 million in cash. Cash was provided by a decrease in prepaid expenses and other current assets of $21,556, an increase in accounts payable of $37,519 and an increase in accrued expenses of $0.2 million, offset by cash used by an increase in accounts receivable of $1.0 million. Our accounts receivable increased primarily due to the increase in activity during 2011. Our accounts payable and accrued expenses increased due to the increase in operating costs as a result of increased activity. Investing Activities During the year ended December 31, 2012, we used $21.1 million in investing activities, consisting of $18.0 million for the acquisition of Austin Chalk and $3.1 million for capital expenditures. Aly Energy acquired Austin Chalk for total consideration of $21.7 million comprising $17.9 million in cash and 4.0 million shares of Aly Energy preferred stock at fair value of $3.8 million. The acquired assets of Austin Chalk included $58,201 in cash. Included in the $3.1 million of capital expenditures was approximately $1.5 million for the fabrication of 400 barrel capacity mud circulating tanks, skimming systems, and other rental equipment and $0.7 million for the purchase of 500 barrel capacity mud circulating tanks. During the year ended December 31, 2011, we used $2.2 million in investing activities, consisting of capital expenditures to fabricate equipment, primarily 400 barrel capacity mud circulating tanks, and to fund the purchase of equipment, primarily vehicles. Financing Activities During the year ended December 31, 2012, financing activities generated $16.2 million in cash. Aly Energy raised $12.4 million net of expenses from the issuance of common stock and borrowed $7.7 million net of expenses under a new term loan facility, offset in part by repayments of $0.4 million of long-term debt and a distribution to stockholder of $3.6 million. The repayment of debt took place on October 26, 2012, and was used to repay all existing debt at Austin Chalk. The distribution to stockholder of $3.6 million consisted of various cash payments to the seller of Austin Chalk in the period prior to the acquisition. On October 26, 2012, Aly Energy closed on the acquisition of Austin Chalk with the proceeds of an issuance of common stock of $13.2 million before stock issuance costs of $0.7 million and term loan borrowings in the amount of $8.3 million before debt issuance costs of $0.5 million, borrowed under our credit facility with Wells Fargo. The executed credit agreement with Wells Fargo, entered into simultaneously with the closing of the Austin Chalk acquisition, provides for an $8.3 million term loan facility with a maturity date of October 26, 2016, and a $5.0 million revolving credit facility with a maturity date of October 26, 2016. The credit agreement contains customary events of default and covenants including restrictions on our ability, and the ability of Austin Chalk, to incur additional indebtedness, make capital expenditures, pay dividends or make other distributions, grant liens and sell assets. In addition, the credit agreement contains certain financial covenants including requirements to maintain (1) a consolidated funded debt to EBITDA ratio of not more than (a) 2.50 to 1.00 for the fiscal quarter ended December 31, 2012, and (b) 2.00 to 1.00 for any fiscal quarter ending on or after March 31, 2013, and (2) a fixed charge coverage ratio of not less than 1.5 to 1.0. Our obligations under the agreement are guaranteed by Austin Chalk and secured by substantially all of our assets and the assets of Austin Chalk. 20 The term loan is repayable in quarterly installments of $0.4 million. Borrowings under the credit facility bear interest, at our option, at the base rate or LIBOR. The annual interest rate on each base rate borrowing is (a) the greatest of Wells Fargo’s Prime Rate, the Federal Funds Rate plus 0.5% and the one-month LIBOR rate on such day plus 1.00%, plus (b) a margin between 2.50% and 3.50% (depending on the then-current leverage ratio). The interest rate on each LIBOR loan will be the LIBOR rate for the applicable interest period plus a margin between 3.50% to 4.50% (depending on the then-current leverage ratio). At December 31, 2012, there was $8.3 million of outstanding borrowings under the term loan and no borrowings outstanding under the revolving credit facility. In April 2013, we received a waiver for our non-compliance with the covenant requiring the submission of audited financial statements no later than 90 days after year-end. The following table summarizes, as of December 31, 2012, our obligations and commitments to make future payments under our long-term debt and operating leases: Total 1 Year 1-3 Years 3-5 Years After 5 Years Contractual Obligations Long-term Debt $ $
